IN THE
                        TENTH COURT OF APPEALS



                               No. 10-10-00027-CR

                           IN RE CALVIN VERNON


                               Original Proceeding



                         MEMORANDUM OPINION


      The petition for writ of mandamus is denied. Relator’s Motion for Leave to File

Original Petition for Writ of Mandamus is dismissed as moot.



                                              REX D. DAVIS
                                              Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Petition denied
Opinion delivered and filed March 17, 2010
[OT06]